Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended to correct a 112b issue arising from applicant removing one of from Claim 1, Line 7, thus making the other one of in Line 13 indefinite. 

The application has been amended as follows: 

Please amend Claim 1, Lines 13 – 16 to read as follows:

…wherein the  casing is configured to be rotated with respect to the rotating component around the axis defined by the main shaft for varying a flow rate of the generated flow,…


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

With regards to Claim 1, the prior art does not teach or suggest the further shaft is aligned with the main shaft and extends opposite to the main shaft, in conjunction with the rest of the structure recited. The further shaft (24) of Kuribayashi is not aligned with the main shaft and does not extend opposite to the main shaft. It instead extends perpendicular to the main shaft. It would not have been obvious to modify the Kuribayashi without improper hindsight reasoning, given the initial structural arrangement of Kuribayashi.  

With regards to Claim 8, the prior art does not teach or suggest controlling means and energy recuperation means, wherein the energy recuperation means are connected to the other end of the further shaft for recuperating energy from a rotation of the other one of the casing and the toothed wheel or from the at least one other toothed element, respectively, and wherein the controlling means is configured to control an amount of energy recuperated by the energy recuperation means for varying the flow rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, April 23, 2022